Title: From John Adams to Robert R. Livingston, 17 September 1782
From: Adams, John
To: Livingston, Robert R.



The Hague. Septemr: 17th. 1782
Sir

This morning I was in Conference with Mr: Fagel in order to make the last Corrections in the Language of the Treaty which is to be executed in English and Dutch as that with the Crown of France was in English and French. We have now, I hope, agreed upon every word if not every point, and nothing remains but to make five fair Copies of it for signature, which, however, is no little labour. The Secretery thinks he shall accomplish them in the Course of this Week and part of the next, so that they may be signed by the latter end of next week, or perhaps the middle. The Secretary, who has always been complaisant, was more so than ever today. He congratulated me upon the prospect of a speedy conclusion of this matter; hoped it would be highly beneficial to both Nations; and that our Posterity might have Cause to rejoice in it, even more than We. He says the Usage is, for two Deputies to sign it, on the part of Holland, and one on the part of each other Province, so that there will be eight Signers in behalf of the Republick.
It is now nearly five Months since I was publicly recd: and proposed a project of a Treaty. All this time it has taken the several Provinces and Cities, to examine, make their Remarks and fresh Propositions and bring the matter to a Conclusion. It would not have been so long however, if the Court had been delighted with the business. But, in a Case where Unanimity was requisite and the Court not pleased, it was necessary to proceed with all the Softness, Caution and Prudence, possible, that no ill humours might be stirred. Yet in a Case, where the Nations heart is so engaged, in which, its Commerce and Love of Money, is so interested, what wretched Policy is it, in this Court, to shew even a lukewarmness, much more an aversion. Yet such is the Policy, and such it will be. The Prince of Orange is, to all appearance, as incurable as George the third, his Cousin.

I was afterwards an hour with the French Ambassador, at his house. He tells me, his last Letter fm: the Comte de Vergennes says, he has yet seen no appearance of Sincerity, on the part of the British Ministry, in the Negotiations for Peace. Of this, Congress will be easily convinced by the Copies I have transmitted of the Commissions of Mr: Fitzherbert and Oswald. The Subject of our Conversation was the means of getting out the Dutch-Fleet, which is now in the Texel, although the British fleet, under Milbank, is returned to Portsmouth, and probably sailed, with Lord Howe for Gibralter. I asked the Duke where is the combined Fleet? His last Accounts were, that they were off Cape Ortugal, endeavoring to get round Cape Finisterre to Cadiz. He speaks of it, as doubtful, whether they will give battle to Lord Howe, because, the Spanish Ships, with an equal number of Guns, are of a smaller Calebre than the English. But hopes that the blow will be struck before Howe arrives. The means of getting the Fleet out of the Texel, to intercept a fleet of English Ships from the Baltic, came next under Consideration. But the Wind is not fair. It might have gone out, but they had not Intelligence. I asked who it was that governed Naval Matters? He answered, the Prince. But surely the Prince must have some assistance—some confidential Minister, Officer, Clerk, Secretary or Servant. If he were a Solomon he could not manage the Fleet and the whole system of Intelligence, and orders concerning it, without aid. He said, it is the College of the Admiralty, and sometimes Mr: Bisdom, who is a good man, and sometimes Mr: Vander Hope, who may be a good man—he has sense and art, but is suspected. Very well, says I, Mr: Bisdom and Mr: Vander Hope, ought to be held responsible, and the Eyes of the Public ought to be turned towards them and they ought to satisfy the Public. The Duke said, the Prince is afraid of the Consequences. He knows, that the sensations of the People are very lively, at present, and nobody knows what may be the Consequence of their getting an opinion, that there has been Negligence or any thing worse, which may have prevented them fm. striking a blow. I asked, if they had any plan for obtaining Intelligence, the Soul of War, from England? He said the Grand Pensionary told him he paid very dear for Intelligence.
However, I cannot learn, and do not believe that they have any rational plan for obtaining Intelligence, necessary from every Quarter, as they ought. They should have Intelligence from every Seaport in France, England, Scotland, Germany, and all round the Baltic—and they should have light Frigates and small Vessells out. But when War is unwillingly made, every thing is not done. The next Subject was the Proposition from Amsterdam for renewing the Concert of Operations for next Campaign.
Congress may hear of some further plans for a seperate Peace, between Holland and England, but they will not succeed. The Republick will stand firm, tho’ it will not be so active as we could wish, and the Concert of operations will be renewed.

I have the honor, to be, Sir, Your humle: servt.
J. Adams

